Citation Nr: 1025069	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  10-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating tonsillectomy 
residuals.

2.  Entitlement to a rating in excess of 10 percent for gunshot 
wound residuals, left hip and thigh.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for residuals of dysentery, 
bacillary.

7.  Entitlement to service connection for thorax (chest) skin 
condition, claimed as rash on thorax.

8.  Entitlement to service connection for a stomach disorder.

9.  Entitlement to service connection for residuals of dengue 
fever.

10.  Entitlement to service connection for diabetes mellitus type 
II.

11.  Entitlement to service connection for lumbar spinal 
stenosis.

12.  Entitlement to service connection for prostate voiding 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009). 




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected tonsillectomy residuals are 
manifested by hoarseness, but no other current impairment.

3.  The Veteran's service-connected gunshot wound residuals, left 
hip and thigh, are not manifested by moderately severe muscle 
impairment.

4.  The competent medical evidence does not reflect the Veteran 
currently has a right hip disorder, bilateral knee disorder, nor 
a stomach disorder.

5.  Although the Veteran was treated for dysentery, bacillary, 
dengue fever, and a thorax (chest) skin condition while on active 
duty, the preponderance of the competent medical evidence is 
against his having any current residuals as a result thereof.

6.  The Veteran's Parkinson's disease, diabetes mellitus type II, 
lumbar spinal stenosis, and prostate voiding dysfunction were all 
first diagnosed years after service and nothing in the record 
supports a finding that any of these disabilities were incurred 
in or otherwise the result of active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent, and no 
higher, have been met for the Veteran's service-connected 
tonsillectomy residuals.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6516 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
Veteran's service-connected gunshot wound residuals, left hip and 
thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5313 (2009).

3.  Parkinson's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Service connection is not warranted for a right hip disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Service connection is not warranted for a bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Service connection is not warranted for residuals of 
dysentery, bacillary.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

7.  Service connection is not warranted for thorax (chest) skin 
condition, claimed as rash on thorax.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

8.  Service connection is not warranted for a stomach disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

9.  Service connection is not warranted for residuals of dengue 
fever.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

10.  Diabetes mellitus type II was not incurred in or otherwise 
the result of active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

11.  Lumbar spinal stenosis was not incurred in or otherwise the 
result of active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

12.  Prostate voiding dysfunction was not incurred in or 
otherwise the result of active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board observes that the Veteran's appeal regarding his 
tonsillectomy residuals originates from a disagreement with the 
initial rating assigned following the grant of service connection 
for this disability.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Veteran was sent pre-
adjudication notice in accord with Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) via letters dated in June and October 2007, 
both of which are clearly prior to the February 2008 rating 
decision that is the focus of this appeal.  He was also sent 
additional notification via letters dated in May and November 
2009, followed by readjudication of the appeal by the February 
2010 Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, these letters included information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess, supra.  The May 2009 letter also included a summary of 
the relevant rating criteria used for evaluating the 
tonsillectomy and gunshot wound residuals.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, and various 
post-service medical records were obtained and considered in 
conjunction with this case.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in November 2008 and January 2010.  

As detailed below, these examinations contain findings as to the 
symptomatology of the service-connected tonsillectomy and gunshot 
wound residuals which are consistent with the treatment records 
and relevant rating criteria.  Further, these examinations also 
reflect the Veteran does not currently have a right hip disorder, 
bilateral knee disorder, stomach disorder, dysentery residuals, 
bacillary residuals, dengue fever residuals, and/or a thorax 
(chest) skin condition.  No inaccuracies or prejudice have been 
demonstrated with respect to these examinations.  Moreover, he 
has not indicated that his tonsillectomy and/or gunshot wound 
residuals have increased in severity since the last examination.  
Accordingly, the Board finds that these examinations are adequate 
for resolution of this case.  

The Board acknowledges that no VA medical examination has been 
accorded to the Veteran which specifically evaluated his claims 
of service connection for Parkinson's disease, diabetes mellitus 
type II, lumbar spinal stenosis, and prostate voiding 
dysfunction.  However, even though there is current evidence of 
these claimed disabilities, there is nothing in the record, to 
include the Veteran's contentions, which link these disabilities 
to the events of active service.  Consequently, no medical 
examination and/or opinion is warranted based upon the facts of 
this case.  See 38 C.F.R. § 3.159(c)(4)(I); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  






I.  Increased Ratings

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis - Tonsillectomy residuals

The RO evaluated the Veteran's disability as analogous to chronic 
laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516.  When an 
unlisted condition is encountered it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 6516 provides that chronic laryngitis with 
hoarseness, with inflammation of cords or mucous membrane, 
warrants a 10 percent evaluation.  In cases of hoarseness, with 
thickening or nodules of cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy, a 30 percent evaluation is 
assigned.

Upon a review of the record, the Board finds that the Veteran is 
entitled to a 10 percent rating, but no more, for his 
tonsillectomy residuals.  In this regard, the medical and lay 
evidence, as pertinent to the criteria set forth in Diagnostic 
Code 6516, reflects that the Veteran's condition is manifested by 
ongoing hoarseness.  In fact, he was found to have hoarseness at 
the January 2010 VA examination.  While there is no evidence of 
inflammation of the cords or mucous membrane, the Veteran's 
service-connected tonsillectomy residuals are rated by analogy to 
chronic laryngitis, so it is not surprising that his condition 
does not manifest all of the symptoms set forth in the rating 
code for this different disability.  

The Board acknowledges that the record does contain evidence 
which suggests that the Veteran's hoarseness may be due to the 
radiation treatment he received for throat cancer.  Further, the 
January 2010 VA examiner concluded the throat cancer was not due 
to the tonsillectomy residuals.  However, VA adjudicators are 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, 
the Board feels there is insufficient medical evidence to find 
that the Veteran's hoarseness has no association with his 
service-connected tonsillectomy residuals.

The Board also reiterates that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; and that where there is a question 
as to which of two evaluations applies, assigning the higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a rating of 10 percent under 
Diagnostic Code 6516.

The Board also observes that no other impairment besides 
hoarseness was indicated on the January 2010 VA examination, nor 
is such otherwise indicated in the treatment records on file.  As 
such, there is nothing in the record to warrant a rating in 
excess of 10 percent under Diagnostic Code 6516.

Analysis - Gunshot wound residuals, left hip and thigh.

The Diagnostic Codes involved in rating the muscles included in 
the anatomic region of the pelvic girdle and thigh include 
Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII, which 
includes the muscles involved in extension of the hip and flexion 
of the knee; outward and inward rotation of the flexed knee; 
acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and the knee, and extension of 
the hip and knee.

Diagnostic Code 5313 provides for a 0 (zero) percent rating where 
the disability is slight.  A 10 percent rating is warranted where 
the disability is moderate.  A 30 percent rating is warranted 
where the disability is moderately severe.  Finally, a maximum 40 
percent rating is warranted where the disability is severe.  38 
C.F.R. 
§ 4.73.

The factors to be considered in evaluating disabilities resulting 
from muscle injuries are listed in 38 C.F.R. § 4.56.  For 
example, the provision of 38 C.F.R. § 4.56(c) reflects that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Information in this regulation provides guidance only and is to 
be considered with all other factors in the individual case.  See 
Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 
C.F.R. § 4.56(d), disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

Slight disability of muscles is characterized by simple wound of 
muscle without debridement or infection.  Slight disability of 
muscle is reflected by history and complaint such as service 
department records of a superficial wound with brief treatment 
and return to duty.  Healing of slight muscle injuries is 
followed by good functional results.  Slight disability of 
muscles includes none of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue.  For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
characteristic of severe disability of muscle includes service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile. (B) Adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

In this case, the Board finds that Veteran's service-connected 
gunshot wound residuals, left hip and thigh, are not manifested 
by moderately severe muscle impairment.

Initially, the Board notes that the Veteran's service treatment 
records do not reflect his gunshot wound of the left hip and 
thigh had the characteristics and history associated with that of 
a moderately severe injury.  For example, these records do not 
show debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  His records reflect he 
sustained a wound in March 1945; that the shrapnel entered the 
lateral surface of the upper left thigh, but apparently did not 
injure bone or nerve; local treatment was administered at the 
battle field.  On hospitalization he was found to be ambulatory 
and did not appear acutely ill; he was found to have a minute, 
well-advanced circular wound on the lateral aspect of the left 
upper thigh; and overall impression was of a small shrapnel wound 
to the left thigh.  Foreign body shown on X-ray did not produce 
symptoms.  Moreover, the Veteran was returned to duty later that 
same month, and was apparently hospitalized for a total of 11 
days.  As such, his history does not indicate hospitalization for 
a prolonged period for treatment of wound.

Regarding the current objective findings, the November 2008 VA 
examination noted, in part, that he sustained a gunshot wound to 
the lateral aspect of the left thigh for which no scar was 
readily apparent currently.  The Veteran did report that it 
occasionally gave him a "twinge of pain" if he was squatting 
down to work in the yard, but otherwise did not cause him a great 
deal of discomfort.  He denied any problems with keloid formation 
or cancerous growth or any difficulties with regards to residuals 
from the gunshot wound.  Thus, the Veteran's description of his 
symptomatology appears consistent with that of lowered threshold 
of fatigue after average use, affecting the particular functions 
controlled by the injured muscles, which is consistent with his 
current 10 percent rating for moderate muscle impairment.  It was 
also noted that he was retired, but was independent with regards 
to activities of daily living.  Consequently, it does not appear 
that there is evidence of inability to keep up with work 
requirements.

On physical examination, it was noted that the Veteran's strength 
was 5/5 and symmetric at the quadriceps and hamstring 
bilaterally.  Therefore, tests of strength and endurance compared 
with the sound side did not demonstrate positive evidence of 
impairment.  No scar was noted on examination; i.e., there was no 
evidence of entrance and/or exit scars indicating the track of 
the missile through one or more muscle groups.  Further, no 
muscle atrophy was noted which was asymmetric.  As such, these 
competent medical findings do not contain indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  This is 
further supported by the fact that range of motion testing 
showed, in part, that bilateral hips had flexion to 125 degrees, 
and abduction to 35 degrees.  Normal range of hip motion is 
flexion to 125 degrees, and abduction to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  In other words, the Veteran had normal 
flexion of both hips, and almost normal abduction.  

The Board acknowledges that the Veteran did complain of symptoms 
on the November 2008 VA examination which were found to 
consistent with claudication type pain in the lower extremities.  
However, the VA examiner found that while it was not clear 
whether this was vascular or neurogenic in nature, it was most 
likely not related to the gunshot wound and shrapnel left hip and 
thigh.  

Nothing in the treatment records otherwise indicates the 
Veteran's service-connected gunshot wound residuals, left hip and 
thigh, have resulted in moderately severe impairment.

In view of the foregoing, the Board must find that the Veteran 
does not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5313.

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Fenderson, supra, and 
Hart, supra, were appropriate.  However, as detailed above, the 
symptomatology of the Veteran's service-connected tonsillectomy 
and gunshot wound residuals appear to have been stable throughout 
pendency of this case; there were no distinctive period(s) where 
either disability satisfied the criteria for a higher ratings 
other than what is currently in effect.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  Here, it does not appear 
that the RO has evaluated whether the Veteran is entitled to 
extraschedular ratings, and the Veteran has not raised the matter 
himself.  The Board therefore is without authority to consider 
the matter of extraschedular ratings.  The Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, however, the Veteran 
has not contended he is unemployable due to his service-connected 
disabilities, nor is such a claim otherwise raised by the record.  
Accordingly, no further discussion of TDIU is warranted in this 
case.

II.  Service Connection

General legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Initially, the Board finds that the competent medical evidence 
does not reflect the Veteran currently has a right hip disorder, 
bilateral knee disorder, nor a stomach disorder.  No such 
disabilities are shown in the treatment records.  Further, the 
November 2008 and January 2010 VA medical examinations, in part, 
specifically evaluated the Veteran for these claimed disabilities 
and found no evidence thereof.

Similarly, the Board acknowledges the Veteran was treated for 
dysentery, bacillary, dengue fever, and a thorax (chest) skin 
condition while on active duty.  Records from April 1944 note he 
was treated for shigella paradysenteriae.  He was also treated 
for dengue fever in July 1944, which included findings of a rash 
on the thorax.  Nevertheless, the preponderance of the competent 
medical evidence is against his having any current residuals as a 
result thereof.  For example, there is no indication of any such 
impairment in the treatment records on file nor the VA medical 
examinations.  Moreover, the January 2010 VA medical examiner 
specifically found that the Veteran's in-service bacillary 
dysentery due to shigella infection, dengue fever, and skin rash 
of the thorax, had all resolved with no evidence of chronic 
residuals.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board acknowledges the Court held in McClain v. Nicholson, 21 
Vet. App. 319 (2007), that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, in this 
case, there is no indication in any of the post-service medical 
records that the Veteran has actually been diagnosed with a right 
hip disorder, bilateral knee disorder, stomach disorder, 
dysentery residuals, bacillary residuals, dengue fever residuals, 
and/or a thorax (chest) skin condition at any time during the 
pendency of this case.

The Board acknowledges that there is competent medical evidence 
showing current diagnoses regarding the claimed Parkinson's 
disease, diabetes mellitus type II, lumbar spinal stenosis, and 
prostate voiding dysfunction.  However, there is no indication of 
any of these disabilities in the Veteran's service treatment 
records.  There were also no findings of such disabilities on a 
January 1947 VA medical examination.  In fact, the first 
competent medical evidence appears to be decades after the 
Veteran's separation from service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board acknowledges that Parkinson's disease, as an organic 
disease of the nervous system, and diabetes mellitus are among 
the chronic disabilities entitled to a presumptive grant of 
service connection if present to a compensable degree within the 
first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  However, 
as these disabilities were all first diagnosed many years after 
service, they were clearly not present within the first post-
service year.  

The Board also notes that while the Veteran has provided general 
contentions that these disabilities are causally related to 
service, he has not actually identified any injuries, diseases, 
and/or other events of his active service as being the cause of 
these disabilities.  In other words, the Veteran has not provided 
any evidence to actually link these disabilities to service, to 
include pursuant to the holding of Jandreau, supra.

In addition, no competent medical opinion is of record which 
relates the Veteran's current Parkinson's disease, diabetes 
mellitus type II, lumbar spinal stenosis, and/or prostate voiding 
dysfunction to active service.  Moreover, the Board concludes 
that no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or aggravation 
of these disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical nexus opinion would not be supported by 
what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
these current disabilities to the Veteran's military service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a claimant is 
of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

No other basis for a grant of service connection is demonstrated 
by the record, to include other presumptive provisions (see, 
e.g., 38 C.F.R. § 3.309), nor as secondary to already service-
connected disability(ies) (see 38 C.F.R. § 3.310).

For the reasons stated above, the Board must conclude that the 
preponderance of the evidence is against the Veteran's service 
connection claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with respect 
to these claims must be denied




ORDER

Entitlement to an initial compensable rating of 10 percent for 
tonsillectomy residuals is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for gunshot wound 
residuals, left hip and thigh., is denied.

Entitlement to service connection for Parkinson's disease is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for residuals of dysentery, 
bacillary is denied.

Entitlement to service connection for thorax (chest) skin 
condition, claimed as rash on thorax is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for residuals of dengue fever 
is denied.

Entitlement to service connection for diabetes mellitus type II 
is denied.

Entitlement to service connection for lumbar spinal stenosis is 
denied.

Entitlement to service connection for prostate voiding 
dysfunction is denied.


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


